Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submission on 5/10/2021 has been reviewed and the references considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jun Ye on 6/3/2021. Claims 13 and 19 have been amended as follows: 

13. (Currently Amended) A method for vector operations in a neural network, comprising: 
	respectively storing, by four registers, a first starting address of the first vector, a second starting address of the second vector, a count of bits of a first vector that indicates a size of the first vector relative to the first starting address and a count of bits of a second vector that indicates a size of the second vector relative to the first starting address;
receiving, by a controller unit, a vector bitwise operation instruction that includes four register IDs that identify the four registers;
	receiving, by a computation module, the first vector and the second vector based on the first starting address and the second starting address in response to the vector bitwise operation instruction, wherein the first vector includes one or more first elements and the second vector includes one or more second elements;
	performing, by one or more bitwise processors of the computation module, bitwise operations between each of the first elements and a corresponding one of the second elements to generate one or more operation results; and
	combining, by a combiner of the computation module, the one or more operation results into an output vector.

19. (Currently Amended) A method for vector operations in a neural network, comprising: 
respectively storing, by two registers, a starting address of a vector and a count of bits of the vector that indicates a size of the vector relative to the starting address;
receiving, by a controller unit, a vector bitwise operation instruction that includes two register IDs that respectively identify the two registers; 
	receiving, by a computation module, the vector that includes one or more elements based on the starting address of the vector included in the vector bitwise operation instruction; and 
	performing, by one or more bitwise processors of the computation module, bitwise operations to the one or more elements to generate an output result.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see page 10 of the remarks on 5/10/2021, are persuasive. The closest prior art, Guz (US 2016/0098200), teaches an apparatus for vector operations (FIG. 1A/1B, system 10) with one or more registers to store an address of a vector and stores a number of bits of a vector ([0063]) and a controller and computation module to perform bitwise operations (e.g. FIG. 8A computing block 85) similar to claim 1. Guz does not specifically teach four registers, as in claim 1, to respectively store a first starting address of a first vector, a second starting address of a second vector, a count of bits of the first vector that indicates a size of the first vector relative to the first starting address, and a count of bits of the second vector that indicates a size of the second vector relative to the second starting address in view of the rest of the limitations of claim 1. Specifically the claimed register organization is not taught by Guz in light of the rest of the claim and such a distinction would not be obvious in view of the prior art absent hindsight reconstruction. Claim 7 contains similar limitations, only with two respective registers to store the starting address and count of one vector. Claims 13 and 19 are related as methods corresponding to claims 1 and 7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183